The opinion of the court was delivered by
Bennett, J.
The written admission of the defendants was received under objection; and the court charged the jury, that it tended to prove that the defendants gave a receipt for the property attached in the usual form. We think that the expression in it, “ we being receiptors,” can only be evidence of the feet recited, that is, that a receipt was given.
The case shows, the only evidence to prove the giving of a receipt, was the written admisson of its contents. There was no evidence of a usage among officers to take receipts for property attached in any particular form, if such evidence would have been admissable, and no attempt to show what was the usual form, and most clearly the court and jury cannot take judicial notice of what *60migiht be the usual form of officers’ receipts, if there was any such.
The plaintiff’s right of action must depend upon the tenor of the receipt, and of course it is important to the rights of the parties. We think the judgment of the county court, for the reasons assigned, must be reversed. We have no occasion to pass on any othier question.
Judgment reversed.